Citation Nr: 1810871	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.  He died in October 1993.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In a May 2013 decision, the Board reopened the appellant's claim for service connection for the cause of the Veteran's death, and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development. 

In July 2013, the Board denied the instant claim.  The appellant subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision and Order, the Court vacated the Board's July 2013 decision, and remanded the claim to the Board for further adjudication.

In February 2015, the Board sought opinions as to the instant claim from the Veterans Health Administration (VHA).  Such opinion and an addendum opinion were obtained in March 2015.  The appellant was provided a copy of these opinions in April 2015 and was afforded an additional 60-day period to provide additional evidence and/or argument.  Her response was received later that month.

In June 2015, the Board again denied the claim, and the appellant appealed the Board's denial of her claim to the Court.  In an April 2016 Memorandum Decision and Order, the Court vacated the Board's June 2015 decision and remanded the claim to the Board for further development and readjudication.

Pursuant to the April 2016 Memorandum Decision, the Board remanded this matter for additional development in December 2016 and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in October 1993 in an accidental explosion, with the cause of death listed as a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels.

2.  The cause of the Veteran's death, a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  During his lifetime, the Veteran was service-connected for fragment wounds of the right forearm, a fragment wound of the right thigh and hip, a fragment wound of the right leg, and tonsillectomy.

4.  The Veteran's service-connected disabilities, to specifically include a fragment wound of the right thigh and hip and a fragment wound of the right leg, are not shown to have caused, or substantially or materially contributed to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the appellant nor her representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

At the February 2012 Board hearing and in documents of record, the appellant asserted that the Veteran was unable to timely escape the explosion that caused his death due to his service-connected disabilities.  Specifically, she alleges that his service-connected injuries of his right leg impaired his ability to run or avoid the falling seat field during the explosion.  In a May 2015 statement, the appellant indicates that she was not disputing the Veteran's reported cause of death in the autopsy report, but rather asserts that his altered gait did not enable him to escape the explosion.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death, he was service-connected for fragment wounds of the right forearm, rated 30 percent disabling; a fragment wound of the right thigh and hip, rated 10 percent disabling; and a fragment wound of the right leg and tonsillectomy, each rated as noncompensable.

According to the Galveston Count Medical Examiner's report (ME's report), in October 1993, three welders were below deck attempting repairs of the OMI Charger while it waited to dock at Amoco in Texas City, Texas.  One of the welders lit his welding torch, causing a large explosion.  At the time of the explosion, the Veteran was directly above the welders and was thrown to a different location of the ship and crushed by "seatfolding[.]"  No burns were apparent.  He was pronounced dead the same day.

Like the ME's report, the Veteran's death certificate indicates that he died in October 1993 in an accidental explosion on a ship where he was working as a civilian, with the cause of death listed as a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels.  An amended death certificate was filed in June 2001 at which point the examiner noted "old" right forearm, leg, hip, and thigh fragment injuries were significant conditions contributing to the death, but not resulting in the underlying cause.  Notably, there is no indication as to how said conditions impacted the Veteran's accidental death and the physician did not modify the autopsy report.  Importantly, the autopsy report shows that the Veteran had a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels, fracture of the pelvis, closed head injury with laceration of the scalp, fracture of the right femur, fracture of the left femur, and multiple lacerations, abrasions, and contusions.  The autopsy report concluded that the Veteran died as a result of exsanguination due to multiple blunt injuries received due to an injury while at work.

As mentioned above, the appellant contends that the Veteran's service-connected injuries to the right hip, thigh, and leg hindered his ability to run, which made it impossible for him to escape the explosion which took his life or protect himself from the falling seat field.  She has submitted multiple lay statements from herself, family members, and the Veteran's friend describing his alleged limited mobility due to his service-connected disabilities, some of which also include assertions that such limitation prevented him from escaping the explosion.

The Board finds the lay reports regarding the Veteran's alleged difficulty ambulating due to his service-connected disabilities lack credibility.  In this regard, despite May 2013, January 2017, and March 2017 letters encouraging the appellant to provide evidence in support of her claim, the voluminous record is devoid of any medical records documenting post-service treatment for the Veteran's service-connected disabilities.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Indeed, while the appellant claimed at the February 2012 hearing that the Veteran sought treatment three to four times a year, no records of such treatment have been submitted.  In this regard, she noted Baptist Hospital no longer retained records relating to a 1987 femur fracture, but she failed to provide any explanation for the lack of treatment records before or after 1987.  It is also noteworthy that the examiner who conducted the autopsy reported there were no obvious old marks of violence identified on the Veteran's body.

More striking than the lack of medical evidence showing post-service treatment for limitations associated with the Veteran's service-connected disabilities is the Veteran's own description of his service-connected disabilities at the time of a January 1969 VA examination.  At that time, he reported his right hand bothered him on use, but that he was able to perform normal daily activities.  Additionally, he denied having any problems with his right hip.  On examination, the examiner noted the Veteran presented with an intact neurologic system, and x-ray imaging of the right hand, hip, and thigh indicated no opaque foreign bodies.  Notably, on reviewing the Veteran's in-service treatment records, an August 2017 VA examiner intimated that such records indicated the Veteran's lower extremity wounds were superficial and well-healed by the time of his 1968 separation from service.  The examiner reported "[t]here is no physiologic basis for superficial and asymptomatic lower extremity shrapnel wounds to develop late onset numbness, gait abnormalities, or [to cause] falls."  Stated differently, the examiner found "there is no objective documentation that the Veteran had functional limitations in mobility due to the [service-connected] injuries."  

In the subsequent 24 years of his life after establishing service connection, the Veteran never filed a claim for an increased rating based on worsening symptomatology of his service-connected shrapnel wounds.  At the February 2012 hearing, the appellant's then-representative suggested the Veteran may have received disparate treatment from VA based on his race; however, for the Veteran to have been discriminated against based on his race, VA would have had to have actual communication or interaction with him.  There is no evidence to suggest the Veteran ever contacted VA regarding his service-connected disabilities in the years following the grant of service connection.  Moreover, at the time of the hearing, the appellant's then-representative repeatedly mentioned never having had the pleasure of meeting the Veteran.  As such, he is not competent to report what experiences the Veteran had in relation to his race, interactions with VA, or his symptoms related to his service-connected disabilities.

In addition to the lack of medical evidence suggesting an impaired ability to run, walk, or otherwise ambulate due to service-connected disabilities, the record suggests the Veteran was not physically impaired by such disabilities at the time of his death.  In this regard, in conjunction with an August 2017 opinion, a VA examiner noted the Veteran's lengthy work history as a pumpman and that available literature suggested such was physically demanding work.  In this regard, the examiner referenced a position description noting that "due to often strenuous shipboard duties and extended periods at sea, all applicants [for a pumpman position] must meet MSC medical requirements."  The examiner reviewed the duties and guidelines listed in the referenced literature and opined it was highly unlikely the Veteran would be allowed to hold the position if he suffered the type of physical difficulties described by the appellant.  Thus, there is no medical evidence to support worsening of the Veteran's service-connected conditions after service, and, conversely, there is medical evidence suggesting he was physically fit at the time of his death.  

Importantly, the August 2017 examiner fully reviewed the lay reports regarding the Veteran's alleged physical handicaps and noted discrepancies therein.  In this regard, the lay reports vacillate between claims that the Veteran's service-connected disabilities caused him to "freeze" to reports that such caused him to fall.  Alternatively, it was reported that his disabilities prevented him from walking or running at all, despite the Veteran's daughter's report that her father often fell while running and playing with her.  Ultimately, the examiner described the reports regarding the Veteran's alleged lower extremity symptomatology to be "conflicting[.]"

Not only are the lay reports inconsistent, but the timing of the appellant's assertions call the veracity of her reports that the Veteran's service-connected shrapnel injuries caused or contributed to his death into question.  Specifically, in her December 1993 application for burial benefits, her March 1994 application for dependency and indemnity compensation, and her January 1998 application for dependency and indemnity compensation, the appellant checked the box indicating she did not claim the Veteran's cause of death was due to his service.  Additionally, while she did report the Veteran's service caused his death in her March 2000 application for dependency and indemnity compensation, she never reported that such was due to an impaired ability to ambulate due to his service-connected disabilities.  In fact, it was not until her September 2010 claim, nearly 17 years after the Veteran's death, that she first asserted such was caused by his inability to run or escape in relation to his service-connected disabilities.

Additionally, available records do not support the appellant's reports that a fellow crewmember told her the Veteran "froze up" and could not escape the explosion.  In this regard, neither the investigative reports related to the explosion, the lay reports regarding the same, or the autopsy report contain notations that the Veteran "froze up."  In fact, one of the surviving crew members who was in extremely close proximity to the explosion noted such was "quick" and not a "real long procedure[.]"  There were absolutely no reports from fellow crewmembers that the Veteran was seen to be "frozen" in place after the explosion.

Ultimately, given the fact that contemporaneous medical records do not contain lay or medical findings indicating impaired locomotion related to the Veteran's service-connected disabilities, a medical professional has stated there is no basis to find that superficial healed and asymptomatic shrapnel injuries would worsen over time, the contradictory statements offered by the lay persons as to the nature of the Veteran's allegedly antalgic gait, and the fact the appellant did not claim the Veteran experienced difficulty ambulating until she had a motive to do so, the Board affords the lay statements regarding the Veteran's purported difficulty ambulating no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).  

Notably, even if the appellant believes the Veteran's service-connected disabilities impaired his mobility, the Board finds that she is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Turning to the medical evidence of record, the Court has found that May 2013 and March 2015 medical opinions obtained by the Board are inadequate to decide the claim.  In this regard, in the May 2014 Memorandum Decision, the Court determined that the May 2013 opinion was inadequate as the examiner had no way of knowing whether the debris that fell on the Veteran immediately followed the explosion.  The Court found that the fact that the explosion was instantaneous was hardly relevant to the question of whether the Veteran's service-connected disabilities substantially or materially contributed to his death by rendering him unable to get out of the way of material that crushed him.  Similarly, in the April 2016 Memorandum Decision, the Court found the March 2015 opinion was inadequate as the examiner based the opinion, in part, on the Veteran's ability to work as a pumpman, without any indication of how such proved the Veteran's ability to run away from a blast or avoid falling debris.  The Court also indicated the examiner failed to adequately discuss the importance of the Veteran's location in relation to the survivors of the blast.

Thus, as noted above, in August 2017, a VA examiner thoroughly reviewed the available records and the appellant's contentions regarding the cause of the Veteran's death.  Also as previously discussed, the examiner found it unlikely that the Veteran's service-connected shrapnel wounds impaired his ability to ambulate.  In support thereof, the examiner noted the 1969 medical findings, the dearth of medical records thereafter, and the contradictory lay reports regarding the nature of the Veteran's alleged gait issues.  The examiner further reported that, based on the 1969 findings that the Veteran's wounds caused no functional limitations, there was no basis for subsequent symptom manifestations, to include instability or antalgic gait.  Next, the examiner noted the available records showed the Veteran was in close proximity to the explosion and that there was no indication that any crew members were warned of the impending explosion.  Here, the Board again observes that a surviving crewmember described the explosion as "quick" and even he, a person speaking with the welder who started the explosion, was unable to escape despite arguably having the most "warning" of the impending explosion.  Further, other crewmembers expressed similar lack of warning as indicated by one crewmember's report of being shaken from his chair and another being thrown from a lookout bridge.  Additionally, while the appellant contends the Veteran was unable to run or jump overboard, there is no indication that other crewmembers responded in such a manner.  To the contrary, reports indicate persons flocked to the explosion site and did not leave the ship until authorized to do so by the commanding officer, at which point the Veteran's body had already been recovered. 

Returning to the August 2017 examination report, based on a review of the medical records and examination reports, the examiner noted the Veteran was forcefully thrown by the explosion, as indicated by the lack of burns on his body, and that the force of the explosion and impact upon landing led to his fatal injuries.  In this vein, the examiner cited medical literature explaining the serious nature of wounds to the pelvic region as well as the fact that such are often caused by explosive forces propelling the victim into surround objects and causing blunt force trauma.  The examiner further noted that the Veteran was most likely unconscious due to his head injury as soon as he was thrown by the explosion and that, even if he maintained consciousness, he would have been unable to leave the accident scene due to the severity of his injuries.  Indeed, she opined that the Veteran fatally hemorrhaged within seconds to minutes after the explosion due to the nature of his injuries.  This was supported by autopsy findings that revealed significant pallor in the brain, indicative of heavy blood loss. The examiner made no finding regarding the location of the Veteran as opposed to other crewmembers and instead based her findings on the objective evidence related to the Veteran's proximity to the origin of the explosion.  Nevertheless, the Board again notes the record actually indicates the location of several crewmembers, including two sitting in state rooms, one on the engine platform, one in a cabin, and one on an observation bridge all of whom expressed shock and/or dislocation from their positions concurrent with the explosion.  Ultimately, the examiner found it is less likely than not that the Veteran's service-connected disabilities contributed substantially or materially to his death. 

Based on the above, the Board finds that service connection for the Veteran's cause of death is not warranted. 

Here, the appellant and other lay individuals are competent to attest to matters which are readily observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board has found their statements regarding the Veteran's alleged immobility to lack credibility.  Further, they are not competent to opine as to any contribution the Veteran's service-connected disabilities had on his ultimate demise as they have not shown they possess specialized training sufficient to render such opinions.  In this regard, the cause of the Veteran's death is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation, to include whether such is related to service-connected disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the lay opinions as to the etiology of the Veteran's death are not competent evidence and, consequently, are afforded no probative weight.  

Conversely, the Board accords the August 2017 opinion, which found that the Veteran's service-connected disabilities did not substantially or materially contribute to his death, and that his incapacity was instantaneous with the explosion, thereby rendering him unable to avoid the falling seat field, great probative weight.  In this regard, the examiner's findings reflect opinions based on a thorough review of the medical and administrative records generated during the investigation of the Veteran's death, as well as independent medical research, and provided a rationale that discusses the appellant's assertions and the circumstances of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary credible or competent evidence or opinion of record to refute the VA examiner's opinions, and neither the appellant nor her representative has identified an existing opinion by a competent professional to support the claim despite the fact the appeal has been pending for over seven years. 

In closing, neither the Board, the Court, nor any medical professional can determine the exact chronicity of events aboard the OMI Charger in October 1993.  Nevertheless, the compiled evidence cumulatively establishes the sudden nature of the explosion and the Veteran's death in close proximity thereto.  While tragic, there is no evidence to support a finding that, but for the Veteran's service-connected shrapnel wounds, he could have escaped the explosion.  To the contrary, the competent, credible, and contemporaneous reports indicate the Veteran had no time to react to the disastrous explosion that took his life.  Indeed, while the appellant and the Court urge the Board to employ the benefit of the doubt doctrine, there is no doubt to be resolved here.  Rather, the great weight of the probative evidence found no relationship between the Veteran's service-connected disabilities and his cause of death.  Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


